Citation Nr: 1540939	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  12-20 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for bilateral hearing loss and tinnitus.

The Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in December 2014.  A copy of the hearing transcript is of record.  The matter was then remanded by the Board in February 2015 for additional development.

This appeal has been processed through the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1.  Right ear hearing loss preexisted service and was not aggravated by service.

2.  Some degree of left ear hearing loss was present at enlistment in May 1966 and did not increase during service; current left ear hearing loss is not etiologically related to service.

3.  Tinnitus is not etiologically related to service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in letters dated May 2009 and November 2009, prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination and VA opinion which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

For the purposes of applying the laws administered by VA, impaired hearing only will be considered to be an actual ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2015).

A.  Hearing Loss

The Veteran underwent a VA examination in February 2010.  Puretone thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
50
60
55
LEFT
35
40
45
55
55

Therefore, the Veteran meets the criteria for a current bilateral hearing loss disability under 38 C.F.R. § 3.385, and element (1) of service connection, a current disability, has been satisfied.

With respect to element (2), in-service incurrence or aggravation of a disability, the Veteran reported a positive history of ear trouble and "running ears" on a September 1965 medical history report.  A written notation indicated that the Veteran reported ear infections 5 years ago, and that a myringotomy was performed at the time.  During a May 1966 enlistment examination, the Veteran was noted to have a scar on his left tympanic membrane.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25 (40)
25 (35)
10 (20)
5 (15)
25 (30)
LEFT
15 (30)
20 (30)
10 (20)
15 (25)
15 (20)

The Veteran was assigned an "H2" profile on entry for "deafness."

The Board notes that prior to October 31, 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, where applicable, the ASA standards have been converted to ISO-ANSI standards.  In this regard, the ASA pure tone thresholds as noted in the Veteran's service treatment records  are represented by the digit not contained in parentheses, while the converted ISO-ANSI pure tone threshold are contained in the parentheses.

The U.S. Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  In this case, at the time of enlistment, the Veteran had preexisting right ear hearing loss disability under 38 C.F.R. § 3.385, and some degree of left ear hearing loss, albeit not severe enough to be considered a disability for VA purposes.

For preexisting conditions, a veteran is limited to bringing a claim for service connection based on aggravation.  Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  In cases involving aggravation of a preexisting disability, the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 apply.  Jenson v. Brown, 19 F.3d. 1413, 1417 (Fed. Cir. 1994).  A preexisting injury or disease will be presumed to have been aggravated by service when there is an increase in disability such service, unless there is a specific finding that the increase was due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2015).

Notably, the Veteran's physical profile was changed from H2 to H1 in August 1966.

He underwent a separation examination in September 1969.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
5
10
0
LEFT
20
20
10
20
15

On an accompanying medical history report, the Veteran again reported a history of ear trouble and "running ears," but denied any hearing loss.

A comparison between the Veteran's May 1966 and September 1969 audiometric findings shows that puretone thresholds decreased at every frequency from 500 Hz to 4000 Hz in both ears.  Therefore, there was no increase in preexisting right ear hearing loss or the degree of left ear hearing loss present at enlistment, and the presumption of aggravation is not applicable.

Moreover, a March 2015 VA opinion stated that hearing loss was less likely than not aggravated by service.  The examiner stated that, typically, an event damages hearing and causes immediate onset of impaired hearing and tinnitus, which is assessed by medical professionals within 24 hours.  It is reassessed within 48 hours.  There would be clear and unmistakable evidence of cochlear damage in the form of impaired high frequency hearing levels.  In this case, there is no evidence of any such activity.  The examiner noted that there was no hard evidence of permanent sensorineural hearing loss during the 1960's.  There was no in-service increase, variability, or aggravation of hearing loss bilaterally during service.  The examiner, citing to the relevant medical literature, further noted that hearing loss was immediate, and that there was no evidence of delayed onset hearing loss.

There is no competent evidence to refute this conclusion, or to otherwise suggest that hearing loss which existed prior to service was aggravated during service.

To the extent that the Veteran did not have a left ear hearing loss disability for VA purposes at the time of enlistment, the overall weight of the evidence is also against a finding that current left ear hearing loss is etiologically related to service.  A VA opinion from February 2010 stated that the Veteran's separation examination was normal, whereas he demonstrated mild to moderately-severe hearing loss during his VA examination, 41 years later.  The examiner stated that these hearing changes occurred after military service.  When viewed collectively with the March 2015 opinion, which cites to literature stating that there is no evidence to support the idea of delayed-onset hearing loss, this opinion supports the finding that current left ear hearing loss is related to service.

The Board has considered the Veteran's own statements made in support of his claim.  However, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of hearing loss falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In addition, during his Board hearing, he testified that he noticed symptoms of hearing loss in service, specifically that he had to turn up his radio and television very loudly and that he had to look at somebody to understand them when they were talking.  Hearing Transcript at 5.  He further testified that he had experienced continuous hearing problems since that time.  Id. at 12.  VA treatment records from May 2009 show the Veteran reported long-term hearing loss and communication difficulty.

Claims for chronic conditions listed in 38 C.F.R. § 3.309(a) benefit from a somewhat more relaxed evidentiary standard.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sensorineural hearing loss, as an organic disease of the nervous system, is such a condition.  

When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).   In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.   If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id. 

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).   Walker, supra.  Significantly, the Federal Circuit Court indicated that showing a continuity of symptomatology after service is a lesser evidentiary burden than the nexus requirement of the three-part test discussed above: "The primary difference between a chronic disease that qualifies for § 3.303(b) analysis, and one that must be tested under § 3.303(a), is that the latter must satisfy the "nexus" requirement of the three-element test, whereas the former benefits from presumptive service connection . . . or service connection via continuity of symptomatology."  Id.

In this case, while the Veteran has asserted that he experienced continuous symptoms of hearing loss during and after service, the Board notes that there are no documented complaints of hearing loss during service, and he denied any symptoms of hearing loss during his September 1969 separation examination.  The Board finds these service records to be more probative than the Veteran's current statements that he experienced symptoms of hearing loss in service.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report regarding the cause of a fall than subsequent lay statements asserting different etiology).  In addition, the Veteran was sought treatment for other conditions in service, including injuries to his fingers, lesions on his foot, heel pain, a sore throat and cough, and eye styes.  It appears he was reporting all of conditions he was experiencing in service, but did not report problems related to his hearing.  See AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely-held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  Therefore, a continuity of symptomatology since service has not been established, and service connection for bilateral hearing loss is not warranted.

B.  Tinnitus

Service treatment records are negative for any complaints, treatment, or diagnoses related to tinnitus.  As noted above, the Veteran had normal findings at enlistment and separation examinations in May 1966 and September 1969, respectively.  In medical history reports from September 1965 and September 1969, the Veteran reported a prior history of ear infections, but there was no report of tinnitus.

During his Board hearing, the Veteran reported that he first experienced ringing in his ears around 1967 or 1968.  Hearing Transcript at 8.  Notably, he is competent to report in-service symptoms of tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).

However, as discussed above in the context of hearing loss, the Board finds the Veteran's testimony regarding tinnitus to be less credible than the contemporaneous service records, in which the Veteran was treated for a number of conditions, but did not report tinnitus.   In addition, contrary to his hearing testimony, the Veteran stated during his February 2010 VA examination that he had experienced tinnitus for many years, but was unsure of the exact onset date of the condition.  Notably, "[T]here is no per se rule to the effect that a witness, to be believed, must tell his story in exactly the same way each and every time. Circumstances vary, and an earlier omission may or may not undermine a later account."  United States v. Bernier, 660 F.3d 543, 546 (1st Cir. 2011).  Nevertheless, "statements need not be directly contradictory in order to be deemed inconsistent."  Udemba v. Nicoli, 237 F.3d 8, 18 (1st Cir. 2001).  See also United States v. Barrett, 539 F.2d 244, 254 (1st Cir. 1976) (noting contradiction need not be "in plain terms" and requiring "some indication" that statement differed from trial testimony).  It lies within the sound discretion of the district court to determine whether an inconsistency exists.  United States v. Richardson, 515 F.3d 74, 84 (1st Cir. 2008).

Given the inconsistency in the Veteran's report between his 2010 VA examination and his 2014 hearing testimony, viewed collectively with service records which do not reflect complaints of tinnitus, including on medical history reports, the Board finds that the overall weight of the evidence is against a finding that tinnitus had its onset or was otherwise incurred in service.

Moreover, the February 2010 VA examiner concluded that tinnitus was less likely than not due to service, based on the Veteran's report that he was unsure of the onset date of his tinnitus and the lack of documentation of tinnitus in his service records.  The March 2015 VA examiner also stated that, while the Veteran has tinnitus now, there is no evidence of auditory system damage secondary to acoustic trauma or anything else during service for which tinnitus would have been a symptom of hearing loss bilaterally.  He stated that tinnitus is immediate, and that there is no evidence to support delayed-onset tinnitus.  Typically, an event damages hearing and causes immediate onset of tinnitus, assessed by medical professionals within 24 hours.  It is reassessed within 48 hours.  There is clear and unmistakable evidence of cochlear damage in the form of impaired high frequency hearing levels, and a description of the resulting tinnitus.  In this case, there is no evidence of any of this activity.  

There is no competent medical opinion to refute these conclusions, or to otherwise link current tinnitus to service.

In light of the above, service connection for tinnitus is not warranted.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


